                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 28, 2019
                           UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

HITCHCOCK INDEPENDENT                      §
SCHOOL DISTRICT,                           §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:19–CV–00198
                                           §
CERTAIN UNDERWRITERS AT                    §
LLOYD’S, LONDON, ET AL.,                   §
                                           §
              Defendants.                  §

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On August 19, 2019, Plaintiff’s Motion to Remand Certain Removed Claims (Dkt.

19) was referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(B).       Dkt. 20.    On October 11, 2019, Judge Edison filed a

Memorandum and Recommendation (Dkt. 34) recommending that Plaintiff’s Motion to

Remand Certain Removed Claims (Dkt. 19) be DENIED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED and ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 34) is
      APPROVED and ADOPTED in its entirety as the holding of the Court;
      and

(2)   Plaintiff’s Motion to Remand Certain Removed Claims (Dkt. 19) is
      DENIED.

It is so ORDERED.

                              28th day of October, 2019.
      SIGNED and ENTERED this ____




                             ______________________________________
                                       JEFFREY V. BROWN
                                 UNITED STATES DISTRICT JUDGE




                                2
